Citation Nr: 9934186	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-09 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico






THE ISSUE

Entitlement to burial benefits.  


INTRODUCTION

The veteran served on active duty for more than 19 years and 
10 months and retired in June 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

The case was previously before the Board in June 1997, when 
it was remanded so the RO could request the veteran's 
original claims folder from the records storage facility 
holding it.  The RO requested records from several sources 
and was repeatedly informed that no records were available.  
The Board finds that requested development has been completed 
to such extent as is possible.  Stegall v. West, 11 Vet. 
App. 268 (1998)  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran died in October 1996 at age 77.  

2.  Service connection had not been established for any 
disabilities at the time of the veteran's death.  

3.  It is not claimed and there is no evidence that the 
veteran's death was due to service-connected disability.  

4.  There is no evidence that at the time of death the 
veteran was in receipt of pension or compensation (or but for 
the receipt of military retirement pay would have been in 
receipt of compensation).  

5.  There is no evidence that the veteran had an original or 
reopened claim for either benefit pending at the time of his 
death.  

6.  There is no evidence that the veteran's body was being 
held by a State (or a political subdivision of a State).  

7.  There is no evidence that at the time of death the 
veteran was hospitalized by VA.  


CONCLUSION OF LAW

The criteria for the payment of burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303 (West 1991); 38 C.F.R. 
§ 3.1600 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the widow of the veteran, asserts that she 
should be awarded burial benefits for the veteran because he 
retired from active service.  Of itself, retiring from active 
service is not a basis for burial benefits.  38 U.S.C.A. 
Chapter 23 (West 1991).  That assertion does not assert a 
legal basis for benefits.  The law on such a claim would be 
dispositive and the Board would not reach the analysis as to 
whether the claim is well grounded.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  

The veteran died in October 1996 at age 77.  It is not 
contended, nor does the record show that he was in receipt of 
VA pension or compensation at the time of his death.  
However, the VA claim file number raises the possibility that 
he made a claim for compensation.  His service record shows 
that he was retired.  Together, they raised the possibility 
that the veteran might have been receiving retired pay in 
lieu of VA compensation.  That would have met the 
requirements for burial benefits.  38 C.F.R. § 3.1600(b) 
(1999).  VA has an obligation to obtain its own records as 
well as other pertinent Federal records.  The RO made a 
thorough search and was informed that no records were 
available.  The appellant was informed by the July 1998 
supplemental statement of the case and has not presented any 
evidence that the veteran would have been in receipt of 
compensation, but for the receipt of retired pay.  

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount not to exceed the 
amount specified in 38 U.S.C. 2307 (or if entitlement is 
under Sec. 3.8 (c) or (d), an amount computed in accordance 
with the provisions of Sec. 3.8(c)) may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  Entitlement to 
this benefit is subject to the applicable further provisions 
of this section and Secs. 3.1601 through 3.1610.  Payment of 
the service-connected death burial allowance is in lieu of 
payment of any benefit authorized under paragraph (b), (c) or 
(f) of this section.  38 C.F.R. § 3.1600(a) (1999).  

If a veteran's death is not service-connected, an amount not 
to exceed the amount specified in 38 U.S.C. 2302 (or if 
entitlement is under Sec. 3.8 (c) or (d), an amount computed 
in accordance with the provisions of Sec. 3.8(c)) may be paid 
toward the veteran's funeral and burial expenses including 
the cost of transporting the body to the place of burial. 
Entitlement is subject to the following conditions:  

(1) At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or  
(2) The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and 
(i) In the case of an original claim there is sufficient 
evidence of record on the date of the veteran's death to have 
supported an award of compensation or pension effective prior 
to the date of the veteran's death, or
(ii) In the case of a reopened claim, there is 
sufficient prima facie evidence of record on the date of the 
veteran's death to indicate that the deceased would have been 
entitled to compensation or pension prior to date of death.  
If the Department of Veterans Affairs determines that 
additional evidence is needed to confirm that the deceased 
would have been entitled prior to death, it shall be 
submitted within 1 year from date of request to the burial 
allowance claimant for submission of the confirming evidence.  
If the confirming evidence is not received by the Department 
of Veterans Affairs within 1 year from date of request, the 
burial allowance claim shall be disallowed; or  
(3) The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State), and the Secretary determines,
(i) That there is no next of kin or other person 
claiming the body of the deceased veteran, and
(ii) That there are not available sufficient resources 
in the veteran's estate to cover burial and funeral expenses; 
and 
(4) The applicable further provisions of this section and 
Secs. 3.1601 through 3.1610.  38 C.F.R. § 3.1600(b) (1999).  

If a person dies from non-service-connected causes while 
properly hospitalized by VA, there is payable an allowance 
not to exceed the amount specified in 38 U.S.C. 2303(a) for 
the actual cost of the person's funeral and burial, and an 
additional amount for transportation of the body to the place 
of burial.  For burial allowance purposes, the term 
hospitalized by VA means admission to a VA facility (as 
described in 38 U.S.C. 1701(3)) for hospital, nursing home, 
or domiciliary care under the authority of 38 U.S.C. 1710 or 
1711(a); admission (transfer) to a non-VA facility (as 
described in 38 U.S.C. 1701(4)) for hospital care under the 
authority of 38 U.S.C. 1703; admission (transfer) to a 
nursing home under the authority of 38 U.S.C. 1720 for 
nursing home care at the expense of the United States; or 
admission (transfer) to a State nursing home for nursing home 
care with respect to which payment is authorized under the 
authority of 38 U.S.C. 1741.  (If the hospitalized person's 
death is service-connected, entitlement to the burial 
allowance and transportation expenses fall under paragraphs 
(a) and (g) of this section instead of this paragraph.)  
38 C.F.R. § 3.1600(c) (1999).  

The appellant has not claimed or produced evidence that any 
of the regulatory criteria for burial benefits have been met.  
There is no evidence that the veteran's death was due to 
service-connected disability.  There is no evidence that at 
the time of death the veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation).  There is no 
evidence that the veteran had an original or reopened claim 
for either benefit pending at the time of his death.  There 
is no evidence that the veteran's body was being held by a 
State (or a political subdivision of a State).  There is no 
evidence that at the time of death the veteran was 
hospitalized by VA.  As there is no evidence that any of the 
criteria for burial benefits have been met, the claim is not 
well grounded and must be denied.  38 U.S.C.A. § 5107(a) 
(West 1991).  


ORDER

Entitlement to burial benefits is denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 

